DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Response to Amendment
3. The amendment filed by Applicant on January 21, 2022 has been fully considered. The amendment to instant claim 16 is acknowledged. Specifically, claim 16 has been amended to introduce the limitations of the polypropylene A having melt flow index of at least 40 g/10 min and the polypropylene B having flexural modulus of 1300-1550MPa. These limitations were taken from instant specification (p. 5, line 30-p. 6, line 6, p. 31, lines 10-15 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 16-20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. Claim 16 recites the polypropylene B comprising at most 0.2% of co-monomer. However, it is not clear if said percentage is weight% or mole%.
6. Claim 23, which is dependent on claim 16, refers to polypropylene A and polypropylene B. However, since there are no prepositions “the” or “said” in front of polypropylene A and polypropylene B, it is not clear if polypropylene A and polypropylene B cited in claim 23 are the same as those of claim 16, or different.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.  Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22, which is dependent on claim 16, recites the melt flow index of the polypropylene A being at least 10 g/10 min, which range is broader than said range claimed in claim 16, i.e. at least 40 g/10 min.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 16-20, 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Washiyama et al (US 6,586,531) in view of Cagnani et al (US 2009/0030098), as evidenced by Weng et al (US 2004/0054098).

9. Washiyama et al discloses a crystalline polypropylene component containing:

A2) 75-25%wt (also as to instant claim 23) of a polypropylene fraction having MFR(A2) such that  MFR(A2)/ MFR(A1) is 30-2000, preferably 100-800 (col. 2, lines 25-35; col. 3, lines 34-43, as to instant claims 16, 17),
wherein each of the components A1) and A2) is independently a propylene homopolymer or a random copolymer of propylene containing up to 8%wt, preferably 0.2-5%wt of ethylene or C4-10 alpha olefin (col. 3, lines 22-25, as to instant claim 18).
The limitation of claim 16 “for thermoforming” is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

10. Since the components A1) and A2) can independently be a propylene homopolymer or a random copolymer of propylene with ethylene, it would have been obvious to a one of ordinary skill in the art to choose the component A1) as a propylene homopolymer and the component A2) as the propylene-ethylene copolymer. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Washiyama et al comprising a propylene homopolymer having MFR of 0.5 g/10 min appears to correspond to the component B of instant claims. The component A2) of Washiyama et al comprising a random propylene-ethylene copolymer having MFR such that MFR(A2)/ MFR(A1) is 100, that is 50 g/10 min, appears to correspond to the polypropylene A of instant claims (as to instant claims 16, 21-22).

12. Though Washiyama et al discloses the component A1) having MFR of 0.5 g/10 min wherein instant claim 16 recites the corresponding polypropylene having MFR of less than 0.5 g/10 min, it is examiner’s position that such value of MFR as 0.499 g/10 min is less than 0.5 g/10 min as required by instant claim 16, but is very close to the value of MFR of 0.5 g/10 min disclosed by Washiyama et al. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

13. Given the components A1) and A2) are used in the weight ratio 50:50,  and are having MFR values of 0.5 g/10 min and 50 g/10 min, respectively, therefore, the MFR of the blend of the A1) and A2) will intrinsically and necessarily be, or would be reasonably expected to be within the range of 0.5-50 g/10 min or 1-30 g/10 min, as claimed in instant invention, as well (as to instant claim 24). Further, since a) the component A1) is In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14. All ranges in the composition of Washiyama et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Washiyama et al according to ASTM D1238, condition L (col. 9, lines 13-15), which condition L is 2.16kg and 230ºC, as evidenced by Weng et al ([0089]). Therefore, MFR in the composition of Washiyama et al were determined at 2.16kg and 230ºC as well.

16.  The polypropylene composition of Washiyama et al is used for injection molding (col. 2, lines 13-20), and the produced  injection molded articles are having good balance of physical properties and reduced surface defects such as tiger striping (col. 2, lines 13-20). Instant specification defines “thermoforming” as the process of making shaped article under heat (p. 25, lines 23-27; p. 26, lines 18-20 of instant specification). Washiyama et al discloses the polypropylene composition being used for injection molding to produce injection molding articles, i.e. producing shaped articles using heat as well.

17.  Though Washiyama et al discloses the component A1) comprising a propylene homopolymer having MFR of 0.5 g/10 min,  corresponding to the component B of instant claims, Washiyama et al does not disclose the propylene homopolymer having MFR of less than 0.5 g/10 min and flexural modulus of 1300-1550 MPa.

18. However, Cagnani et al discloses propylene homopolymers having MFR (230ºC/2.16 kg) of 0.01-20 g/10 min (Abstract, [0010]) and further flexural modulus of 1100-2500 MPa, specifically 1500 MPa ([0014]), wherein Cagnani et al teaches that said propylene homopolymers are blended with other suitable polyolefins in the 
Since Cagnani et al teaches the propylene homopolymers having MFR of as low as 0.01 g/10 min, based on the teachings of Cagnani et al, it would have been obvious to a one of ordinary skill in the art to choose and use the propylene homopolymer having MFR of 0.1 g/10 min or as low as 0.01 g/10 min, and flexural modulus of 1500 MPa, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

19. Since both Washiyama et al and Cagnani et al are related to propylene polymer compositions comprising propylene homopolymers having low MFR,  and used for making thermoformed molded articles, and thereby belong to the same field of endeavor, wherein Cagnani et al teaches the use of propylene homopolymers having MFR of as low as 0.01 g/10 min and flexural modulus of 1500 MPa, having good mechanical properties, processability  and being used for making injection molded articles (col. 4, lines 10-20), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Washiyama et al and Cagnani et al, and to include, or obvious to try to include, at least partially, the propylene homopolymer of Cagnani et al as the propylene homopolymer component A1) in the composition of Washiyama et al so to further improve properties of the composition such as  and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in 

20.  Since the composition of Washiyama et al in view of Cagnani et al is substantially the same as that claimed in instant invention, i.e. comprises the same propylene polymers having the same MFR rates and flexural modulus, with having significantly different MFR values, as claimed in instant invention, therefore, the composition of Washiyama et al in view of Cagnani et al  would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having values overlapping with or close to those as claimed in instant invention as well, including thermoforming window of 7-13ºC, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21.  Further, instant specification does not provide a sufficient evidence of criticality in a) the polypropylene A having MFR of at least 40 g/10 min and b) the ratio of the MFR of 
Thus, Blend A of instant specification comprising 70%wt of a random polypropylene copolymer having MFR of 1.8 g/10 min (PPR) and 30%wt of a polypropylene homopolymer having MFR 3 g/10 min (PPH1) is having thermoforming window of 7ºC (see Tables 1 and 3), i.e. within the claimed range for the thermoforming window; however, the ratio of the MFR of the random copolymer to the MFR of the homopolymer is 1.8/3=0.6, i.e. not at least 80 as claimed in instant invention. 
Further, as evident from Table 3 of instant specification, the random copolymer PPR having MFR of 1.8 g/10min alone and the polypropylene homopolymer PPH2 having MFR 1.8 g/10 min alone are having thermoforming window of 8-9ºC, i.e. within the claimed range as well.
 
22.  Claims 16-20, 22-24 are rejected under 35 U.S.C. 103 as unpatentable over Masarati et al (US 2013/0101771) in view of Cagnani et al (US 2009/0030098).

23.  Masarati et al discloses a polypropylene composition comprising:
A’) 20-80%wt (as to instant claim 23) of a polypropylene fraction A’ having MFR (230ºC, 2.16 kg) of 100 g/10 min or more, or 500 g/10 min or more ([0012], [0013], [0015], as to instant claims 16, 22) and
A”) 20-80%wt of a polypropylene fraction A” having MFR of 0.1-30 g/10 min ([0012]),

The fraction A” is a propylene homopolymer having MWD of more than 5, melt strength of higher than 1.5 cN ([0044], [0049], [0050]).
The composition is having MFR of 1-10 g/10 min ([0113], or 20-100 g/10 min ([0113]-[0115], as to instant claim 24).

24. Since the components A’) and A”) can independently be a propylene homopolymer or a random copolymer of propylene with ethylene, it would have been obvious to a one of ordinary skill in the art to choose the component A’) as a random propylene copolymer and the component A”) as the polypropylene homopolymer further having MFR of 0.1 g/10 min (as to instant claims 18-19). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

25. Since the component A’) is having MFR of 100 g/10 or more, or 500 g/10 min or more, and the component A”) is having MFR of as low as 0.1 g/10 min, therefore, the ratio of the MFR of the random copolymer to the MFR of the propylene homopolymer will be 100/0.1=1000, or 500/0.1=5000 (as to instant claims 16, 17).

Masarati et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

28. The limitation of instant claim 16 “for thermoforming” is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

29.  As to instant claim 20, since a) the component A”) is a propylene homopolymer and thereby is crystalline; b) the component A’) is a propylene-ethylene copolymer containing as high as 5%wt of ethylene and c) the crystallinity, and thereby melting point, of the propylene polymer decreases with increasing of the percentage of the ethylene comonomer units, therefore, the melting points of the propylene homopolymer and the random propylene-ethylene copolymer will intrinsically and necessarily differ, or would be reasonably expected to differ by at least 5.0ºC as well. Where the claimed and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

30.  The composition of Masarati et al is used for injection molding or thermoforming (claim 6).

31.  Though Masarati et al discloses the component A”) comprising a propylene homopolymer having MFR of 0.1-30 g/10 min,  corresponding to the component B of instant claims, Masarati et al does not disclose the propylene homopolymer having flexural modulus of 1300-1550 MPa.

32. However, Cagnani et al discloses propylene homopolymers having MFR (230ºC/2.16 kg) of 0.01-20 g/10 min (Abstract, [0010]), melt strength higher than 1.5cN and further flexural modulus of 1100-2500 MPa, specifically 1500 MPa ([0014]), wherein Cagnani et al teaches that said propylene homopolymers are blended with other suitable polyolefins in the production of molded articles by thermoforming or injection molding ([0038]), providing molded articles with reduced tiger striping ([0039]), and further have improved processability ([0008]).
Cagnani et al teaches the propylene homopolymers having MFR of as low as 0.01 g/10 min, based on the teachings of Cagnani et al, it would have been obvious to a one of ordinary skill in the art to choose and use the propylene homopolymer having MFR of 0.1 g/10 min or as low as 0.01 g/10 min, and flexural modulus of 1500 MPa, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

33. Since both Masarati et al and Cagnani et al are related to propylene polymer compositions comprising propylene homopolymers having low MFR,  high melt strength, and used for making thermoformed molded articles, and thereby belong to the same field of endeavor, wherein Cagnani et al teaches the use of propylene homopolymers having MFR of as low as 0.01 g/10 min and flexural modulus of 1500 MPa, also having good mechanical properties, processability  and being used for making injection molded articles (col. 4, lines 10-20), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Masarati et al and Cagnani et al, and to include, or obvious to try to include, at least partially, the propylene homopolymer of Cagnani et al as the propylene homopolymer component A”) in the composition of Masarati et al so to further improve properties of the composition such as processability, further ensure reduced tiger striping during molding, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

34.  Since the composition of Masarati et al in view of Cagnani et al is substantially the same as that claimed in instant invention, i.e. comprises the same propylene polymers having the same MFR rates and flexural modulus, with having significantly different MFR values, as claimed in instant invention, therefore, the composition of Masarati et al in view of Cagnani et al  would be reasonably expected to comprise the same properties as that claimed in instant invention, or the properties having values overlapping with or close to those as claimed in instant invention as well, including thermoforming window of 7-13ºC, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

35.  Further, instant specification does not provide a sufficient evidence of criticality in a) the polypropylene A having MFR of at least 40 g/10 min and b) the ratio of the MFR of the polypropylene A to the MFR of the polypropylene B being at least 80, for providing the thermoforming window of about 7ºC to about 13ºC. 

Further, as evident from Table 3 of instant specification, the random copolymer PPR having MFR of 1.8 g/10min alone and the polypropylene homopolymer PPH2 having MFR 1.8 g/10 min alone are having thermoforming window of 8-9ºC, i.e. within the claimed range as well.

Response to Arguments
36.  Applicant's arguments filed on January 21, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

37. With respect to Applicant’s arguments regarding unexpected resuts of instant invention, it is noted that instant specification does not provide a sufficient evidence of criticality in a) the polypropylene A having MFR of at least 40 g/10 min and b) the ratio of the MFR of the polypropylene A to the MFR of the polypropylene B being at least 80, for providing the thermoforming window of about 7ºC to about 13ºC. 

Further, as evident from Table 3 of instant specification, the random copolymer PPR having MFR of 1.8 g/10min alone and the polypropylene homopolymer PPH2 having MFR 1.8 g/10 min alone are having thermoforming window of 8-9ºC, i.e. within the claimed range as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764